19-23649-rdd        Doc 23       Filed 09/16/19       Entered 09/16/19 11:56:49               Main Document
                                                     Pg 1 of 4


DAVIS POLK & WARDWELL LLP
450 Lexington Avenue
New York, New York 10017
Telephone: (212) 450-4000
Facsimile: (212) 701-5800
Marshall S. Huebner
Benjamin S. Kaminetzky
Timothy Graulich
Eli J. Vonnegut

Proposed Counsel to the Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                          Chapter 11

PURDUE PHARMA L.P., et al.,                                     Case No. 19-23649 (RDD)

                 Debtors.1                                      (Joint Administration Pending)


                                AGENDA FOR FIRST DAY HEARING

Time and Date of Hearing:           September 17, 2019 at 10:00 a.m. (prevailing Eastern Time)
Location of Hearing:                The Honorable Judge Robert D. Drain
                                    United States Bankruptcy Court for the Southern District of New York
                                    300 Quarropas Street
                                    White Plains, New York 10601
Copies of Motions:                  A copy of each pleading can be viewed on the Court’s website at
                                    http://www.nysb.uscourts.gov and the website of the Debtors’
                                    proposed notice and claims agent, Prime Clerk LLC at
                                    https://restructuring.primeclerk.com/purduepharma.



1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal
Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034),
Imbrium Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven
Seas Hill Corp. (4591), Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140),
Purdue Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc.
(7805), Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584),
Rhodes Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and
SVC Pharma Inc. (4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser
Boulevard, Stamford, CT 06901.
19-23649-rdd     Doc 23    Filed 09/16/19    Entered 09/16/19 11:56:49       Main Document
                                            Pg 2 of 4


  I.   Introduction.

       1.      Voluntary Petitions.

       2.      First Day Declaration. Declaration of Jon Lowne in Support of the Debtors’
               Chapter 11 Petitions and First Day Pleadings.

       3.      Debtors’ Informational Brief.

 II.   Matters Requested to be Heard at First Day Hearing.

       4.      Joint Administration Motion. Motion of Debtors for Entry of an Order Directing
               Joint Administration of Chapter 11 Cases.

       5.      Case Management Motion. Motion of Debtors for Entry of an Order
               Establishing Certain Notice, Case Management, and Administrative Procedures.

       6.      Cash Management Motion. Motion of Debtors for Entry of Interim and Final
               Orders Authorizing (I) Debtors to Continue to Use Existing Cash Management
               Systems and Maintain Existing Bank Accounts and Business Forms and
               (II) Financial Institutions to Honor and Process Related Checks and Transfers.

       7.      Creditor List and Personal Information Motion. Debtors’ Motion for an Order
               (I) Waiving Requirement to File List of Creditors, (II) Authorizing the Debtors
               and the Claims and Noticing Agent to Suppress Personally Identifiable
               Information for Individuals, (III) Authorizing the Debtors’ Claims and Noticing
               Agent to Withhold Publication of Claims Filed by Individuals Until Further Order
               of the Court and (IV) Establishing Procedures for Notifying Creditors of the
               Commencement of the Debtors’ Chapter 11 Cases.

       8.      Noticing Agent 156(c) Application. Application for an Order Appointing Prime
               Clerk LLC as Claims and Noticing Agent for the Debtors.

       9.      Taxes and Fees Motion. Motion of Debtors for Entry of Interim and Final
               Orders Authorizing (I) Debtors to Pay Certain Prepetition Taxes, Governmental
               Assessments and Fees and (II) Financial Institutions to Honor and Process
               Related Checks and Transfers.

       10.     Insurance Motion. Motion of Debtors for Entry of Interim and Final Orders
               Authorizing (I) the Debtors to Continue and Renew their Liability, Property,
               Casualty and Other Insurance Policies and Honor All Obligations in Respect
               Thereof and (II) Financial Institutions to Honor and process Related Checks and
               Transfers.

       11.     Schedules Motion. Debtors’ Motion for an Order Extending the Time to File
               Schedules of Assets and Liabilities, Schedules of Current Income and
               Expenditures, Schedules of Executory Contracts and Unexpired Leases and
               Statements of Financial Affairs.
                                                2
19-23649-rdd    Doc 23     Filed 09/16/19    Entered 09/16/19 11:56:49       Main Document
                                            Pg 3 of 4


      12.      Surety Bonds Motion. Motion of Debtors for Entry of Interim and Final Orders
               Authorizing the Debtors to Continue and Renew Surety Bond Program.

      13.      Utilities Motion. Motion of Debtors for Entry of Interim and Final Orders (I)
               Prohibiting Utilities from Altering, Refusing or Discontinuing Service, (II)
               Deeming Utility Companies Adequately Assured of Future Performance and (III)
               Establishing Procedures for Determining Requests for Additional Adequate
               Assurance.

      14.      Customer Programs Motion. Motion of Debtors for Entry of Interim and Final
               Orders Authorizing (I) Debtors to Honor Prepetition Obligations to Customers
               and Related Third Parties and to Otherwise Continue Customer Programs (II)
               Relief from Stay to Permit Setoff in Connection with the Customer Programs and
               (III) Financial Institutions to Honor and Process Related Checks and Transfers.

      15.      Wages Motion. Motion of Debtors for Entry of an Order Authorizing (I) Debtors
               to (A) Pay Prepetition Wages, Salaries, Employee Benefits and Other
               Compensation and (B) Maintain Employee Benefits Programs and Pay Related
               Administrative Obligations, (II) Employees and Retirees to Proceed with
               Outstanding Workers’ Compensation Claims and (III) Financial Institutions to
               Honor and Process Related Checks and Transfers.

      16.      Critical Vendors Motion. Motion of Debtors for Entry of Interim and Final
               Orders Authorizing (I) Payment of Certain Prepetition Claims of Critical Vendors
               and (II) Financial Institutions to Honor and Process Related Checks and
               Transfers.

      17.      Foreign Representative Motion. Motion of the Debtors for Entry of an Order (I)
               Authorizing Purdue Pharma L.P. to Act as Foreign Representative and (II)
               Granting Related Relief.




                                               3
19-23649-rdd   Doc 23   Filed 09/16/19    Entered 09/16/19 11:56:49        Main Document
                                         Pg 4 of 4


Dated:   September 16, 2019
         New York, New York


                                         DAVIS POLK & WARDWELL LLP

                                         By: /s/ Eli J. Vonnegut


                                         450 Lexington Avenue
                                         New York, New York 10017
                                         Telephone: (212) 450-4000
                                         Facsimile: (212) 701-5800
                                         Marshall S. Huebner
                                         Benjamin S. Kaminetzky
                                         Timothy Graulich
                                         Eli J. Vonnegut

                                         Proposed Counsel to the Debtors
                                         and Debtors in Possession




                                           4
